 
Exhibit 10.1

Innodata Isogen
Incentive Compensation Plan



Part I - Incentive Compensation Plan Overview
Part II - Incentive Compensation Plan Terms and Conditions
Appendix A- Incentive Compensation Plan Acknowledgment

 
Part I
 
Incentive Compensation Plan Overview
   An overview of the Incentive Plan is presented in the following sections:
 
  Section
Description
    A.
Effective Date
    B.
Purpose
    C.
Eligibility
    D.
Corporate Objectives
    E.
Goals and Target Incentives
    F.
Payment: Calculation and Frequency
  G.
Incentive Plan Modifications
       

A. Effective Date
 
This Incentive Compensation Plan (the “Plan”) is effective as of December 13,
2007 (the “Effective Date”) and will continue until terminated by the Company.
     
B. Purpose
 
The Plan is a performance-based cash incentive plan designed to:
·  Build a business results-oriented culture by linking total compensation to
measureable goal achievement
·  Motivate and retain employees by providing a competitive compensation package
     

C. Eligibility
 
Employees participating in the Plan will be identified and designated by the
Company. To be eligible to participate, an employee must have signed a copy of
the Incentive Compensation Plan Acknowledgement in the form of Appendix A and
received a copy countersigned by the company CFO (other than with respect to
acknowledgments from the Company’s executive officers which must be
countersigned by the Chairman of the Compensation Committee of the Board of
Directors). This Plan supersedes all prior arrangements, contractual or
otherwise, for eligible participants.


--------------------------------------------------------------------------------




D. Corporate Objectives
 
The Plan and Goals (described below) are designed to support the corporate
objectives of the Company, including:
·  Achieving profitable revenue growth
o  Attaining established revenue goals for each Plan period
o  Attaining established profitability goals for each Plan period
·  Increasing the level of ownership over business growth strategy, markets,
customers and opportunities
·  Achieving high levels of client satisfaction
     
E. Goals and Target Incentives
 
For each Plan period, participants will separately receive an incentive
compensation worksheet (each a “Worksheet”) containing their individual goals
and applicable Company financial goals for the Plan period (“Goals”), as well as
their incentive targets for the Plan period (“Target Incentives”). The Target
Incentives will be based on the employee’s position with the Company, and will
be a multiplier of the participant’s base salary for the Plan period.
Participants will earn Incentives based on the attainment of Goals.
     
F. Payment: Calculation and Frequency
 
Incentives are earned at the conclusion of each Plan period, and are calculated
and paid within approximately (i) four weeks of the conclusion of a covered
quarterly Plan period; (ii) six weeks of the conclusion of a covered semi-annual
Plan period; and (iii) eight weeks of the conclusion of a covered annual Plan
period, based on results for that period. All Incentives are subject to
applicable tax withholdings.
     
G. Incentive Plan Modifications
 
The Company reserves the right to amend, modify or discontinue the Plan at any
time in its sole discretion.



2

--------------------------------------------------------------------------------







Part II
 
Incentive Compensation Plan Terms and Conditions
 
Definitions
 
As used throughout this Plan, the term “Innodata Isogen” or “Company” shall
collectively refer to Innodata Isogen, Inc. and its subsidiaries unless the
context expressly provides otherwise.
 
Interpretation and Administration
 
The Plan will be interpreted and administered by the Compensation Committee with
respect to executive officers of the Company, and by executive management,
either directly or through designated subordinates or advisors, with respect to
all other participants. Decisions of the Compensation Committee and executive
management with respect to Incentive payments will be final, conclusive and
binding.
 
Relationship of Parties
 
Nothing in the Plan shall be construed to imply the creation or existence of an
employment contract between the Company and any participant, and the Plan shall
not limit in any way the right of the Company to terminate a Participant’s
employment at any time.
 
Effect of Termination
 
Upon a participant’s termination of employment with the Company (voluntarily or
involuntarily), the participant shall no longer be eligible to earn future
Incentive payments. Incentives earned by a participant on or prior to a
participant’s termination date shall be paid to the participant.
 
Dispute Resolution
 
The intent of the following procedure is to provide for a prompt and thorough
review of all disputes regarding the administration and interpretation of the
Plan. The participants and the Company agree that this procedure is mandatory
and a prerequisite to any other remedy that might be available.
 
Transactions affecting Incentive payouts are recorded by appropriate finance and
management staff based upon the documentation in their possession. If, in fact,
such documentation does not represent a fair and accurate description of events,
the participant and/or his/her manager should take the following steps.
 
A. Verbal Inquiry
 
If a participant believes an Incentive modification is due, within 30 days of
the receipt of the Incentive payment in question, he/she must notify the plan
administrator within the Finance Department (as designated by the CFO) or the
Chairman of the Compensation Committee (with respect to executive officers) in
writing of the reason for contesting the determination of the Incentive and
provide supporting rationale and relevant documentation.
 
The plan administrator will then review all available documentation and - within
30 days - either (i) confirm the findings of the appropriate finance and
management staff (the Compensation Committee with respect to executive officers)
and communicate such verbally to the participant, or (ii) issue a corrective
action.
 
B. Written Notification
 
In the event the participant wishes to contest the findings of the plan
administrator, the participant shall provide all appropriate documentation with
a memo explaining his/her position to the Chief Financial Officer (the Chairman
of the Compensation Committee with respect to executive officers) who will
review the matter with all involved parties to determine the merit of the
participant’s claims.
 
If the CFO (the Chairman of the Compensation Committee with respect to executive
officers) determines the claim has merit, the parties will pursue resolution by
securing any subsequent documentation and approvals that are required and
forward the package to the appropriate finance and management staff.
 
If the CFO (the Chairman of the Compensation Committee with respect to executive
officers) determines the claim does not have merit and should not be further
reviewed, written notification which will represent the final determination of
the Company, containing its reasoning, will be forwarded - within 30 days - to
all involved parties.
 
Any claim not submitted for resolution in accordance with the foregoing process
is waived.
 
Confidentiality
 
Goals and Target Incentives are confidential matters between the participant and
the Company, and may not be distributed or communicated by the participant in
whole or in part to other persons inside or outside the Company, except as
required by applicable law or statute with respect to executive officers of the
Company.
 
Governing Law
 
With respect to participants employed in the United States, the Plan shall be
governed by and construed under the laws of the State of New Jersey regardless
of the laws that might otherwise govern under applicable choice-of-law
principles. With respect to all other participants the Plan shall be governed by
and construed under the laws of the jurisdiction in which the participant is
last employed with the Company.
 
If any provision of the Plan is held invalid, illegal, or unenforceable, the
remaining provisions shall continue unimpaired.



3

--------------------------------------------------------------------------------



Appendix A: Incentive Compensation Plan Acknowledgement


The undersigned, an employee of Innodata Isogen, Inc. or its subsidiary
(collectively, the “Company”) hereby acknowledges and agrees as follows:



1)  
I have received a copy of the Innodata Isogen Incentive Compensation Plan (the
“Plan”).

2)  
I have read the entire copy of the Plan and have received responses to any
questions I had regarding the Plan.

3)  
I understand the Plan, including the Terms and Conditions set forth in Section
II of the Plan, and agree to abide by the Plan.

4)  
I understand that the Plan and any Worksheet(s) provided to me are the sole
governing documents between me and the Company with respect to my entitlement to
receive incentive compensation and/or bonuses (collectively “Incentive Pay”)
from the Company. I acknowledge that as of the date I am signing below (i) I am
not owed any Incentive Pay from the Company; and (ii) I have no dispute or claim
(asserted or unasserted) against the Company related to Incentive Pay and/or the
administration or communication of programs or arrangements related thereto.

5)  
I understand that the Plan and any Worksheet(s) provided to me may be amended,
modified or discontinued by Innodata Isogen at any time and in Innodata Isogen’s
sole discretion.

 
Acknowledged and Agreed:


_____________________
Participant:


Date:_______________________________
 
Receipt Acknowledged:


Innodata Isogen, Inc.


By______________________   Date:________________________     
Its: Chairman of the Compensation Committee


Or


By______________________  Date:________________________   
Its: CFO